  Case: 1:18-cv-04171 Document #: 295 Filed: 02/26/20 Page 1 of 3 PageID #:11673




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 IN RE: CHICAGO BOARD OPTIONS                          Case No. 1:18-cv-04171
 EXCHANGE VOLATILITY INDEX
 MANIPULATION ANTITRUST                                MDL No. 2842
 LITIGATION
                                                       Honorable Manish S. Shah

    UNOPPOSED MOTION TO EXTEND TIME TO RESPOND TO MOTION FOR
    RULE 54 JUDGMENT AND MOTIONS FOR LEAVE TO PURSUE DISCOVERY

       Defendants Cboe Global Markets, Inc., Cboe Futures Exchange LLC, and Cboe Exchange,

Inc. (collectively “Cboe”), by and through their counsel, hereby move this Court for an order

extending Cboe’s time to respond to (i) MDL Plaintiffs’ Motion for Entry of Partial Final Judgment

Pursuant to Fed. R. Civ. P. 54(b), (ii) MDL Plaintiffs’ Motion for Leave to Serve a Third-Party

Subpoena Prior to the Rule 26(f) Conference, and (iii) LJM Partners and Two Roads Shared Trust’s

Joint Motion for Expedited Discovery and Memorandum of Law In Support (“Plaintiffs’

Motions”) by 8 days, to and including March 13, 2020, and also extending the time for replies by

8 days, to and including March 20, 2020. In support of this Motion, Cboe states as follows:

       1.      On February 6, 2020, this Court entered a scheduling order under which Plaintiffs’

Motions were due on February 20, 2020, responses are due on March 5, and replies are due on

March 12. This Court also set a status hearing on April 9, 2020. (Dkt. 287.)

       2.      On February 20, 2020, Plaintiffs’ Motions were filed. (Dkts. 290, 292, 294.)

       3.      The discovery motions filed by the MDL Plaintiffs and LJM Partners and Two

Roads Shared Trust take different approaches to proposed discovery that raise different issues and

therefore are likely to require separate responses.
  Case: 1:18-cv-04171 Document #: 295 Filed: 02/26/20 Page 2 of 3 PageID #:11674


       4.      In addition, Cboe’s undersigned counsel has had unexpected personal and

professional commitments arise since the scheduling order was entered.

       5.      Cboe therefore requires a short extension of time to prepare responses to Plaintiffs’

Motions. This request is not being made for purposes of delay.

       6.      On February 25, 2020, the undersigned counsel conferred with MDL co-lead

counsel Mr. Bunge and counsel for LJM Partners and Two Roads Shared Trust, who confirmed

that they do not oppose the relief requested in this Motion.

       WHEREFORE, Cboe respectfully requests an order extending the time for its responses to

Plaintiffs’ Motions by 8 days, to and including March 13, 2020, and also extending the time for

Plaintiffs’ replies by 8 days, to and including March 20, 2020.



Dated: February 26, 2020                         Respectfully submitted,

                                                 By: /s/ Gregory M. Boyle
                                                    Reid J. Schar
                                                    Gregory M. Boyle
                                                    JENNER & BLOCK LLP
                                                    353 N. Clark Street
                                                    Chicago, IL 60654-3456
                                                    (312) 222-9350
                                                    rschar@jenner.com
                                                    gboyle@jenner.com
                                                    Counsel for Cboe Defendants




                                                 2
  Case: 1:18-cv-04171 Document #: 295 Filed: 02/26/20 Page 3 of 3 PageID #:11675


                               CERTIFICATE OF SERVICE

       I, Gregory M. Boyle, hereby certify that on February 26, 2020, I electronically filed the

forgoing Unopposed Motion to Extend Time to Respond to Motion for Rule 54 Judgment and

Motions for Leave to Pursue Discovery using the CM/ECF system, and have verified that such

filing was sent electronically using the CM/ECF system to all parties who have appeared with an

email address of Record.


                                               /s/ Gregory M. Boyle

                                               Counsel for Cboe Global Markets, Inc.,
                                               Cboe Futures Exchange LLC, and Cboe
                                               Exchange, Inc.




                                               3
